Citation Nr: 1642399	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a disorder manifested by numbness of the feet, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1966 to June 1969.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran's claims file was subsequently transferred to the RO in Manchester, New Hampshire; jurisdiction over the issue on appeal is retained by the RO in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a disorder manifested by numbness of the feet related to his service, including as secondary to herbicide exposure.  The Veteran contends that he was exposed to herbicides while serving aboard the USS Carpenter.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Notably, the Veterans Benefits Administration (VBA) has historically extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships). See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated February 5, 2016).  http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.   The VBA now recognizes that the USS Carpenter (DD-825) operated for extended periods of time in the close coastal waters of Vietnam from July 1967 to February 1969, and sent personnel ashore in December 1968.  The available personnel records reflect that the Veteran served aboard the USS Carpenter from March 1968 to June 1969.  Thus, the guidance set forth by VBA in this list specifically extends the herbicide presumption to this Veteran. 

As such, the Board finds that the Veteran served aboard the USS Carpenter (DD-825) from March 1968 to June 1969, and is presumed to have been exposed to herbicides as the USS Carpenter is known to have operated in the close coastal waters of Vietnam.  

The Veteran has not yet been afforded a VA examination in connection with his claim for service connection of a disorder manifested by numbness of the feet.  The Board acknowledges that the Veteran reported a 30 year history of symptomatology and that VA treatment records reflect that the Veteran reported that he retired in part due to problems with his feet.  As such, it is unclear whether the Veteran has a current foot disorder related to his service, including his presumed herbicide exposure.  The Board notes that the fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.304(d).  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of a disorder manifested by numbness of the feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal for the rating period since October 2015 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claim on appeal from any VA facility identified by a review of the record.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any disorder manifested by numbness of the feet that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disorder manifested by numbness of the feet is related to any event, illness, or injury during service, including his presumed herbicide exposure.

The provider is advised that the Veteran is competent to report symptoms, including continuity of symptoms, treatment, and diagnoses and the examiner must take into account, along with the other evidence of record, the Veteran's statements in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




